DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The cited reference is included in the IDS; therefore, no PTO-892 is attached.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The specification dated 08/26/2019 is replaced by the substitute specification dated 01/03/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the material of claim 1; the device of claim 8.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Wang (US 2017/0256723) teaches a heat activated delayed fluorescence (TADF) (paragraph 109) which can be represented by Compound 29 (page 9):


    PNG
    media_image1.png
    232
    376
    media_image1.png
    Greyscale

	Compound 29 shows a phenoxazinyl (electron donor group) and a Benzo[h]quinazoline (electron acceptor). The Benzo[h]quinazoline fails to read on the 
	Wang fails to teach, suggest or offer guidance that would render it obvious to modify Compound 29 to arrive at the limitations of independent claims 1 and 8. 

Claims 1-19 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786